El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Los hechos ante nuestra consideración requieren preci-sar si mediante el esquema de la vigente Ley Uniforme de Confiscaciones de 2011 procede continuar reconociendo la defensa de tercero inocente conforme ha sido desarrollada j urisprudencialmente.
Para disponer de esta controversia de umbral, revise-mos primeramente el escenario fáctico y procesal que la suscita. Veamos.
I—I
Los hechos pertinentes de este caso tienen su génesis en un incidente acaecido el 8 de octubre de 2011, cuando la Policía de Puerto Rico confiscó un vehículo de motor que aparecía registrado a nombre de la Sra. Rosemarie Flores Pérez (señora Flores Pérez o peticionaria) en el Registro de *141Vehículos del Departamento de Transportación y Obras Públicas.(1) En síntesis, la notificación enviada a la peticio-naria informaba que su vehículo se confiscó debido a que había sido utilizado en la comisión de varios delitos. Al mo-mento de la ocupación, el vehículo era conducido por el hijo de la peticionaria, Sr. Joseph Emmer Flores (hijo), quien no observó el fiel cumplimiento de las instrucciones brindadas por su madre al momento de prestárselo y eventualmente se declaró culpable de los delitos imputados, por los que fue sentenciado a cuatro años de libertad bajo palabra.
En consecuencia, el 15 de noviembre de 2011, la señora Flores Pérez incoó una demanda en la cual impugnó la con-fiscación de su vehículo. En lo pertinente, alegó que le am-paraba la defensa de “tercero inocente”, toda vez que tomó medidas cautelares e impartió instrucciones claras para prevenir que su vehículo se utilizara en actividades delicti-vas y que su hijo se apartó sustancialmente de éstas. En apoyo a su argumento, sostuvo que estaba ajena a los actos delictivos que dieron lugar a la confiscación de su vehículo. Por tal motivo, reclamó que se decretara la invalidez de la confiscación y, por ende, que se ordenara la devolución de su vehículo.
Oportunamente, el Estado Libre Asociado (ELA) pre-sentó su contestación a la demanda. En ésta argüyó que la confiscación del vehículo se llevó a cabo conforme a los es-tatutos confiscatorios vigentes. Alegó que ésta se conside-raba legal y que le correspondía a la peticionaria derrotar esa presunción. Asimismo, argumentó que la Ley Núm. 119-2011, conocida como Ley Uniforme de Confiscaciones de 2011 (Ley Núm. 119), 34 LPRA see. 1724 et seq., limita las circunstancias en que se permite reconocer la defensa de tercero inocente. Ello, pues adujo que el Art. 25 de la mencionada ley, 34 LPRA sec. 1724v, exceptúa de la confis-cación únicamente a vehículos alquilados a corto plazo por una empresa acreditada y aquellos cuya posesión no se *142haya cedido voluntariamente por razón de haber sido roba-dos o apropiados ilegalmente. Según el ELA, al no existir una querella de hurto con relación al vehículo en contro-versia, no puede establecerse que éste estaba en posesión del hijo de la peticionaria de manera involuntaria por ra-zón de haber sido robado o apropiado ilegalmente.
Posteriormente, el 20 de enero de 2012, la señora Flores Pérez presentó una moción de sentencia sumaria. Entre otras cosas, anejó una Declaración Jurada en la cual indicó que le impartió unas instrucciones específicas y diáfanas a su hijo antes de prestarle su vehículo. En particular, la señora Flores Pérez expresó en su Declaración Jurada que el 7 de octubre de 2011 autorizó a su hijo a utilizar el ve-hículo única y exclusivamente para asistir a una conven-ción de terapia respiratoria, pues para ese entonces él cur-saba estudios en esa materia. A su vez, señaló que lo autorizó a utilizar el vehículo para pernoctar en un pueblo cercano al lugar donde se celebraba la convención y regre-sar al día siguiente. En ese sentido, manifestó que, al mo-mento de la ocupación, su hijo conducía el vehículo en con-travención a las medidas cautelares y a las instrucciones claras impartidas por ella. Amparada en lo anterior, sos-tuvo que le aplicaba la defensa de “tercero inocente” contra la confiscación efectuada.
Tras varios incidentes procesales, el ELA se opuso a la solitud de sentencia sumaria instada por la peticionaria. Argumentó que le asistía un derecho al descubrimiento de prueba y a contrainterrogar a la peticionaria en cuanto a la defensa invocada y lo expuesto en su Declaración Jurada. De igual forma, alegó que la Ley Núm. 119 derogó la juris-prudencia relacionada con la figura del “tercero inocente”. Ajuicio del ELA, el precitado Art. 25 la Ley Núm. 119 solo exceptúa de la confiscación a vehículos alquilados y a aque-llos cuya posesión no es cedida voluntariamente, es decir, por haber sido robados o apropiados ilegalmente. De esa forma, adujo que no aplicaba la defensa de tercero ino-*143cente, ya que la señora Flores Pérez le cedió voluntaria-mente el vehículo a su hijo.
Aquilatados los argumentos de las partes, el 30 de agosto de 2013, el Tribunal de Primera Instancia emitió una Reso-lución mediante la cual denegó la moción de sentencia su-maria presentada por la peticionaria. Entendió que existía controversia con respecto a las instrucciones impartidas por la señora Flores Pérez a su hijo al momento de prestarle el vehículo y si, en efecto, le aplicaba la defensa de “tercero inocente”. Así las cosas, el foro primario señaló una vista evidenciaría en aras de determinar la legitimación activa de la señora Flores Pérez para impugnar la confiscación del vehículo y adjudicar los hechos en controversia.
Estipulada la legitimación activa de la peticionaria, el 18 de diciembre de 2013 se celebró el juicio en su fondo. En éste, únicamente testificó la peticionaría y, a su vez, se ad-mitieron varios documentos estipulados por las partes. Eva-luada la prueba desfilada, el 20 de diciembre de 2013, el Tribunal de Primera Instancia dictó una Sentencia en la cual declaró “no ha lugar” la demanda de impugnación de confiscación presentada por la señora Flores Pérez.(2) En desacuerdo, ésta solicitó una reconsideración, pero fue denegada.
Inconforme, la señora Flores Pérez acudió ante el Tribunal de Apelaciones. En síntesis, argumentó que el foro pri-mario incidió al determinar que procedía la confiscación, a pesar de que es un tercero inocente que tomó medidas cau-telares expresas e impartió instrucciones claras para evi-tar que su vehículo se utilizara con fines contrarios la ley. El 13 de agosto de 2014, el foro apelativo intermedio emitió una Sentencia mediante la cual confirmó el dictamen recurrido. A tales efectos, razonó que el foro primario de-*144terminó justificadamente que a la señora Flores Pérez no le aplicaba la defensa de “tercero inocente”, ya que ésta entregó voluntariamente su vehículo sin impartir instruc-ciones específicas. Del mismo modo, dictaminó que la peti-cionaria accedió a la petición del prestarle el vehículo a su hijo sin otorgarle mayores instrucciones que las que habi-tualmente le brindaba para cualquier situación. Final-mente, el Tribunal de Apelaciones concluyó que la señora Flores Pérez no probó los requisitos para ser un tercero inocente y que no tomó medida cautelar alguna para pre-venir que su vehículo se utilizara en actividades delictivas. Ante ello, la peticionaria instó una solicitud de reconside-ración, pero fue declarada “no ha lugar”.
En disconformidad con ese proceder, la señora Flores Pé-rez recurre ante este Tribunal mediante un recurso de certiorari. En esencia, reproduce los argumentos esgrimidos ante los foros recurridos. Esto es, señala que los aludidos foros incidieron al concluir que procedía la confiscación de su vehículo, a pesar de que le ampara la defensa de “tercero inocente”. En su escrito, la señora Flores Pérez reitera que nunca le prestaba el vehículo a su hijo, pero que lo hizo el 7 de octubre de 2011 para que éste acudiera a una convención relacionada con sus estudios universitarios. Alega que, ade-más de las instrucciones claras impartidas referentes al uso del vehículo, le recalcó a su hijo que fuese con cuidado y cautela. Del mismo modo, enfatiza que tomó las medidas necesarias y cautelares e impartió instrucciones claras para evitar que su único medio de transporte fuera utilizado para actos delictivos y que la única medida restante a las instruc-ciones otorgadas era no prestar su vehículo y evitar que su hijo asistiera a la referida convención. En ese sentido, la señora Flores Pérez argumenta que se le castiga por el he-cho de que ante su obligación como madre de alentar y pro-mover el progreso académico de su hijo, le prestó su vehículo para asistir a una convención relacionada con sus estudios. De igual forma, hace hincapié en que no fue partícipe de *145ningún acto ilegal y desconocía que su hijo —quien no tenía expediente delictivo— utilizaría el vehículo para fines con-trarios a la ley.
Fundamentada en lo anterior, la señora Flores Pérez sostiene que tomó las medidas cautelares expresas y otorgó las instrucciones precisas dispuestas por la jurisprudencia para que se le reconozca como un tercero inocente. Por tal motivo, solicita que este Tribunal declare inválida la con-fiscación y ordene la devolución de su vehículo o, en la al-ternativa, una compensación justa y razonable producto de la venta del vehículo en cuestión.
Oportunamente, la Oficina de la Procuradora General compareció mediante un escrito intitulado Alegato del Es-tado Libre Asociado de Puerto Rico. Argumenta que a tra-vés del citado Art. 25, la Ley Núm. 119 limita la defensa de “tercero inocente” a vehículos alquilados a corto plazo por una empresa acreditada y a casos en los que medió robo o apropiación ilegal del vehículo. Por ende, plantea que no procede considerar a la peticionaria como un tercero ino-cente habida cuenta de que no se trata de un arrendador de vehículos a corto plazo ni medió el robo o apropiación ilegal de su vehículo.
En la alternativa, la Oficina de la Procuradora General arguye que tampoco se encuentran presentes las circuns-tancias creadas por la jurisprudencia —al amparo de los anteriores estatutos confiscatorios— para aplicar la defensa de “tercero inocente”. Es decir, alega que no procede decla-rar a la peticionaria como tercero inocente, ya que simple-mente le prestó el vehículo a su hijo de forma voluntaria sin tomar medidas cautelares o impartir instrucciones para evi-tar que se utilizara en actividades delictivas. Según la Ofi-cina de la Procuradora General, la señora Flores Pérez ac-cedió a la petición de prestarle el vehículo a su hijo, sin mayores instrucciones que las que regularmente le brin-daba para cualquier situación. A juicio de la Oficina de la Procuradora General, las instrucciones impartidas por la *146peticionaria a su hijo fueron genéricas, ya que no delimitó adecuadamente el uso que su hijo le podía dar al vehículo. Finalmente, argumenta que una vez la peticionaria prestó su vehículo voluntariamente, sus derechos corrieron la suerte que el poseedor del vehículo —en este caso su hijo— le diera.
En atención a lo anterior, el 27 de marzo de 2015 expe-dimos el recurso ante nuestra consideración. Con el bene-ficio de la comparecencia de las partes involucradas, proce-demos a resolver la controversia que nos ocupa.
hH
Según ha sido definida en múltiples ocasiones, la confiscación es el acto mediante el cual el Estado, por man-dato de la Rama Legislativa y actuación de la ejecutiva, ocupa e inviste para sí todo derecho de propiedad sobre cualesquiera bienes que hayan sido utilizados en la comisión de ciertos delitos. Doble Seis Sport v. Depto. Hacienda, 190 DPR 763, 784 (2014); Díaz Ramos v. E.L.A. y otros, 174 DPR 194, 202 (2008); Del Toro Lugo v. E.L.A., 136 DPR 973, 980-981 (1994). De esta forma, efectuada conforme a derecho, la confiscación constituye una excepción a la pro-tección constitucional que impide tomar propiedad privada para fines públicos sin una justa compensación. Art. II, Sec. 9, Const. ELA, LPRA, Tomo 1. Véase, además, Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 662-663 (2011). Ello, claro está, sujeto al cumplimiento con el debido proceso de ser notificado y oído. Pueblo v. González Cortés, 95 DPR 164, 167-168 (1967).
A. Sabido es que en la actualidad el procedi-miento de confiscación en nuestra jurisdicción está regu-lado por la Ley Núm. 119. Esta ley derogó la Ley Núm. 93 de julio de 1988 (34 LPRA ant. see. 1723 et seq.) y se pro-mulgó con el propósito de establecer las normas que regi-rán el procedimiento a seguir en toda confiscación. A tales *147efectos, la Ley Núm. 119 instituyó un trámite expedito y uniforme para la confiscación de bienes por parte del Es-tado y la disposición de éstos.
Pertinente al caso ante nos, el Art. 13 de la Ley Núm. 119 enumera a quiénes se les debe notificar sobre una confiscación. Específicamente, dispone que el Director Administrativo de la Junta de Confiscaciones notificará la confiscación a las personas siguientes: (1) a quienes posean físicamente el bien al momento de la ocupación; (2) a quien, por las circunstancias, información y creencia, el Director Administrativo considere como dueño del bien; (3) en los casos de vehículos de motor, al dueño, según consta en el Registro de Vehículos del Departamento de Transportación y Obras Públicas, y al acreedor condicional que a la fecha de la ocupación tenga su contrato inscrito, y (4) en los casos de bienes inmuebles, al dueño, según consta en el Registro de la Propiedad del municipio donde ubica el bien, y a la institución hipotecaria que a la fecha de la ocupación aparezca en el Registro como acreedor hi-potecario del bien.(3) 34 LPRA sec. 1724j. Con relación al requisito de notificación, hemos expresado que éste es im-prescindible para que las personas enumeradas en el Art. 13 puedan acudir al foro competente y presentar contra el Estado las alegaciones y defensas en cuanto a la confisca-ción efectuada. Mapfre v. ELA, 188 DPR 517, 527-528 (2013). Véase, además, Negrón v. Srio. de Justicia, 154 DPR 79, 87 (2001).
Por su parte, el Art. 15 de la Ley 119 desglosa el procedimiento de impugnación que deberán observar las personas a quienes se les ha notificado de una confiscación. De este modo, se dispone que se podrá impugnar la confis-cación en los treinta días siguientes a la fecha cuando se
*148reciba la notificación, mediante la presentación de una de-manda contra el ELA y el funcionario que autorizó la ocupación. Véase 34 LPRA sec. 1724l. Del Art. 15 se des-prende que la legalidad y corrección de la confiscación se presumirá, independientemente de cualquier otro caso pé-nalo, administrativo, o de cualquier otro procedimiento re-lacionado con los mismos hechos. Id. Por lo tanto, “[e]l de-mandante tiene el peso de la prueba para derrotar la legalidad de la confiscación”. Id.
Asimismo, surge del proceso de impugnación dispuesto en la Ley Núm. 119 que, una vez contestada la demanda, el foro judicial celebrará una vista de legitimación activa con el fin de dilucidar si, previo a los hechos que motivaron la confiscación, el demandante ejercía dominio y control de la propiedad en cuestión. Id. De no cumplirse con el requisito de legitimación, el foro judicial desestimará inmediata-mente el pleito. Id.
Por otro lado, es menester señalar que del Art. 19 de la Ley Núm. 119 surgen los remedios disponibles en caso de que se decrete la ilegalidad de la confiscación efectuada. En su parte pertinente, el precepto establece que:
En aquellos casos en que el tribunal decrete la ilegalidad de una confiscación, la Junta devolverá la propiedad ocupada al demandante. En caso de que haya dispuesto de la misma, el [Estado Libre Asociado] de Puerto Rico le pagará el importe de la tasación al momento de la ocupación o la cantidad de dinero por la cual se haya vendido, la que resulte mayor, más el interés legal prevaleciente, de conformidad con las Reglas de Procedi-miento Civil, según enmendadas, tomando como base el valor de tasación, a partir de la fecha de la ocupación. 34 LPRA see. 1724p.
III
De particular pertinencia y relevancia al caso de autos resulta la normativa que la jurisprudencia ha desa-rrollado para proteger los derechos de quienes tienen un *149interés económico y propietario en un vehículo confiscado y no han estado directamente involucrados en la actividad delictiva que motiva la confiscación. Ello, pues existe un principio que dicta que aquel que cede o entrega la pose-sión de un vehículo, de ordinario, asume el riesgo ilegal que pudiera dársele a este. Es decir, la norma general es que si el dueño, poseedor o encargado del vehículo, o la persona con interés legal sobre éste, lo ha puesto, de forma voluntaria, en posesión del infractor o de la persona bajo la cual éste actúa, los derechos de aquéllos corren la misma suerte del uso a que el poseedor pueda someter el vehículo. First Bank, Uni. Ins. Co. v. E.L.A., 156 DPR 77, 83 (2002); General Accident Ins. Co. v. E.L.A., 137 DPR 466, 471 (1994); Del Toro Lugo v. E.L.A., supra, pág. 987. Ahora bien, en repetidas ocasiones hemos hecho hincapié en que no toda entrega de la posesión de un vehículo tiene iguales motivaciones, ni idéntica justificación, ni la misma necesi-dad, ni similares propósitos. Véanse, por ejemplo: General Accident Ins. Co. v. E.L.A., supra, pág. 474; Del Toro Lugo v. E.L.A., supra, págs. 987—988; Carlo v. Srio. de Justicia, 107 DPR 356, 362 (1978); Ochoteco v. Tribunal Superior, 88 DPR 517, 528 (1963).
A. En atención a lo anterior, la jurisprudencia ha hilvanado la doctrina de lo que se conoce como el tercero inocente para incluir situaciones en la cuales la “norma general” expuesta cede. En síntesis, este Tribunal ha ex-presado que la doctrina de “tercero inocente” protege al propietario o al tenedor del interés legal o económico en el vehículo en situaciones en las que éstos no han puesto el vehículo en posesión del infractor voluntariamente, o cuando se han tomado medidas cautelares expresas para precaver el uso ilegal de la propiedad en la comisión de un delito.(4) First Bank, Univ. Ins. Co. v. E.L.A., supra, págs. *15083-84; General Accident Ins. Co. v. E.L.A., supra, pág. 474; Del Toro Lugo v. ELA, supra, pág. 987. Esto es, en caso de que el imputado no sea el dueño de la propiedad confis-cada, éste tendrá a su alcance probar que no ha puesto la propiedad en posesión del supuesto infractor de manera voluntaria o que tomó las medidas cautelares expresas para prevenir el uso ilegal de la propiedad en la comisión de un delito. Del Toro Lugo v. E.L.A., supra, pág. 994.
Dicho de otra manera, el carácter de “tercero inocente” depende de la naturaleza de la posesión o el uso que del vehículo haga el infractor. Ello significa que si éste no ob-tuvo la posesión del vehículo de manera voluntaria o si se apartó sustancialmente de las medidas cautelares o las ins-trucciones particulares expresadas de quien entregó dicha posesión o uso, entonces es que tanto el dueño como el ven-dedor condicional o cualquier otro con interés en éste son terceros inocentes protegidos contra la confiscación. First Bank, Uni. Ins. Co. v. E.L.A., supra, pág. 84; General Accident Ins. Co. v. E.L.A., supra, pág. 474.
B. Es oportuno indicar que la derogada Ley Uniforme de Confiscaciones de 1988 establecía que no estaba sujeto a ocupación para fines de confiscación un vehículo alquilado a corto plazo a una empresa acreditada, a menos que el Estado probara la existencia de un vínculo delictivo entre el dueño del vehículo y la persona que lo alquila o lo maneja. 34 LPRA ant. see. 1723. Empero, esa disposición estatutaria no fue óbice para que se continuara erigiendo, reconociendo y extendiendo la doctrina jurisprudencial re-lacionada con la defensa de “tercero inocente” durante la vigencia de la aludida ley. Ello, ya que ni del historial le-gislativo de la ley de confiscaciones de 1998 ni de sus dis-posiciones surgía una prohibición expresa a esa normativa jurisprudencial; mucho menos se limitó la defensa de “ter-cero inocente” al supuesto contenido en la ley.
De forma similar a lo que surgía de la Ley Uniforme de Confiscaciones de 1988, el Art. 25 de la Ley Núm. 119 rei-*151tera, en su parte pertinente, que no estará sujeto a confis-cación un vehículo alquilado a corto plazo por una empresa acreditada; esto, a menos que el Estado pruebe la existencia de un vínculo delictivo entre el dueño del vehículo y la persona que lo alquila o lo maneja.(5) 34 LPRA sec. 1724v. Del mismo modo, el Art. 25 añade que tampoco se confiscarán vehículos que hayan sido robados o apropiados ilegalmente, a menos que el Estado pruebe que existe una relación delic-tiva entre el dueño del vehículo y la persona que lo robó o se apropió de éste de forma ilegal. íd. Adviértase que, a base de lo anterior, el ELA plantea que, según la ley actual de con-fiscaciones, la defensa de “tercero inocente” solo está accesi-ble para el dueño de un vehículo alquilado a corto plazo o para el dueño de un vehículo que hubiera sido robado o apropiado ilegalmente. Ante ello, cuestiona si al amparo de la Ley Núm. 119 procede la defensa de “tercero inocente” conforme ha sido desarrollado jurisprudencialmente o si ésta fue restringida a los aludidos dos supuestos.
Con relación a lo anterior, cabe señalar que la Ley Núm. 119, al igual que su antecesora, no desaprobó expre-samente la norma jurisprudencial desarrollada alrededor de la figura del tercero inocente. Nada del historial legis-lativo del estatuto en cuestión o de sus disposiciones revela la intención expresa del legislador de abolir, limitar o alte-rar el desarrollo jurisprudencial de la defensa de “tercero inocente” ni de circunscribir, sin más, la referida defensa a las circunstancias dispuestas en el precitado Art. 25. Sin duda, si el propósito del legislador era restringir la aplica-ción de la defensa de “tercero inocente”, así lo habría establecido. Ese no fue el caso. Por el contrario, surge con meridiana claridad de su Exposición de Motivos que uno de *152los objetivos del legislador al aprobar la Ley Núm. 119 fue “salvar el interés propietario de los dueños de la propiedad”. 2011 (Parte 2) Leyes de Puerto Rico 1762.(6)
De hecho, la Ley Núm. 262-2012 —promulgada con el propósito de enmendar la Ley Núm. 119 y definir quiénes se consideran “dueños” de la propiedad para efec-tos de impugnar la confiscación— reconoció la vigencia de la doctrina de tercero inocente. Particularmente, en la Ex-posición de Motivos de la Ley Núm. 262 se expresa, en lo pertinente, lo siguiente:
Las normas establecidas en la Ley 119 tomaron en cuenta, entre otros, en el mandato constitucional establecido en el Ar-tículo II, Sección 7, de nuestra Constitución que reconoce el derecho a la vida, a la libertad y al disfrute de la propiedad y que ninguna persona será privada de su libertad y propiedad sin un debido proceso de ley. Considerando las referidas pro-tecciones constitucionales, la Ley 119 crea un procedimiento para el cual se contempló garantizar el debido proceso de ley a todo dueño de bienes confiscados.
No obstante, la Ley 119 no definió con precisión las personas que se consideran “dueños” de un determinado bien para pro-pósitos de asegurar las protecciones constitucionales antes mencionadas a pesar que en diversas instancias de la misma se reconoce el derecho a “personas con interés en la propiedad.” A esos fines, la Ley 119 no establece con claridad que los acreedo-res garantizados por un bien sujeto a incautación poseen un “interés propietario” en dicho bien que de acuerdo a la jurispru-dencia vigente les convierte en un “dueño inocente” a los cuales se extienden las garantías constitucional antes expresadas. Del Toro Lugo v. Estado Libre Asociado de Puerto Rico, 136 D.P.R. 973 (1994); First Bank, Universal Insurance Company v. Estado Libre Asociado de Puerto Rico, 156 D.P.R. 77 (2002). Es decir, lo que no logra la Ley es parear el reconocimiento que se da a aquellas personas con interés en la propiedad como hemos apuntado, y el reclamo legítimo que pudieran hacer éstos por sí mismos. (Enfasis suplido). 2012 (Parte 2) Leyes de Puerto Rico 2341-2342.
*153De esta forma, se enmendó el Art. 15 de la Ley Núm. 119 para considerar “dueño” de la propiedad a una persona que demuestre tener interés propietario en la propiedad incautada, incluyendo una persona que posea un gravamen sobre esa propiedad a la fecha de la ocupación, o una cesión válida de tal interés propietario. 34 LPRA see. 1724l. Véase, además, Mapfre v. E.L.A., supra, pág. 530. Ante ese cuadro, lejos de abolir o restringir la defensa de tercero inocente a dos meras circunstancias, el legislador quiso precisar quiénes pueden impugnar la confiscación y aludió expresamente a los terceros inocentes, según la nor-mativa jurídica vigente.
Examinados los preceptos jurisprudenciales y estatuta-rios pertinentes, procedemos a disponer la controversia ante nuestra consideración.
IV
De acuerdo con el cuadro fáctico que plantean los he-chos, la controversia primaria de este caso nos exige preci-sar si mediante la Ley Núm. 119 procede la defensa de “tercero inocente” conforme ha sido desarrollada jurispru-dencialmente o si ésta fue limitada según lo dispuesto en el Art. 25 de ese estatuto. Atono con ello, debemos resolver si a la señora Flores Pérez le ampara la defensa de “tercero inocente”, según la doctrina aplicable. Recapitulemos su-cintamente el escenario fáctico ante nuestra consideración.
Como expresamos, la peticionaria incoó una demanda contra el ELA, en la cual impugnó la confiscación de su vehículo. Sostuvo que le cobijaba la defensa de “tercero ino-cente”, ya que tomó medidas cautelares expresas e impar-tió instrucciones claras para evitar que su vehículo se uti-lizara para fines contrarios a la ley. De igual forma, alegó que no participó de ningún acto ilegal y que desconocía que su hijo utilizaría el vehículo para realizar actos ilegales.
*154Tras varios incidentes procesales, el Tribunal de Pri-mera Instancia declaró “no ha lugar” la demanda de impugnación. Inconforme, la peticionaria acudió ante el Tribunal de Apelaciones, el cual confirmó la determinación recurrida. En lo pertinente, razonó que la señora Flores Pérez entregó voluntariamente su vehículo sin impartirle mayores instrucciones a su hijo que las que habitualmente le brindaba. A tales efectos, concluyó que la peticionaria no tomó medida cautelar alguna para prevenir que su vehí-culo se utilizara en actividades delictivas.
En desacuerdo, la señora Flores Pérez recurre ante este Tribunal. En esencia, reproduce los argumentos plantea-dos ante los foros recurridos al sostener que le ampara la defensa del “tercero inocente” conforme ha sido desarro-llada jurisprudencialmente. Por su parte, el ELA arguye que la Ley Núm. 119 limita la defensa de “tercero inocente” a las circunstancias dispuestas en su Art. 25. Alega que, al no estar presentes ninguno de esos supuestos, no procede que se considere a la peticionaria como un tercero inocente. En la alternativa, el ELA aduce que no se encuentran los requisitos creados por la jurisprudencia para aplicar la de-fensa de “tercero inocente”.
En primer lugar, debemos disipar el argumento principal esgrimido por el ELA, en el cual alega que según la Ley Núm. 119 la defensa de “tercero inocente” solo pro-cede cuando se trata de un vehículo alquilado a corto plazo o de un vehículo robado o apropiado ilegalmente. No nos convence el razonamiento del ELA. Como expresamos, ni el historial legislativo ni las disposiciones expresas de la Ley Núm. 119 apoyan su planteamiento. Adviértase que la interpretación “restrictiva” de la defensa de “tercero ino-cente” que propone el ELA no encuentra cabida en nuestro ordenamiento jurídico. Ello, pues el legislador, en el ejerci-cio de su discreción, nada dispuso sobre alterar, restringir o dejar sin efecto esa defensa. Todo lo contrario. Del histo-rial legislativo de la enmienda a la Ley Núm. 119 se *155desprende el reconocimiento de la doctrina del “tercero ino-cente” en nuestro ordenamiento. Así las cosas, determina-mos que la defensa de “tercero inocente”, tal y como ha sido desarrollada jurisprudencialmente, continua vigente en nuestro ordenamiento.
Resuelta esa interrogante de umbral, resta por resolver si, conforme a los requisitos dispuestos por la jurispruden-cia, la señora Flores Pérez es un tercero inocente protegida contra la confiscación efectuada. Examinado el caso y tras evaluar los documentos que obran en autos, concluimos que existe base suficiente para aplicar a favor de la peticionaria la defensa de “tercero inocente”. Por lo tanto, incidieron los foros recurridos al determinar lo contrario. Veamos.
La prueba desfilada demostró que la entrega del vehí-culo por parte de la señora Flores Pérez a su hijo estuvo supeditada a que única y exclusivamente éste asistiera a una convención relacionada a sus estudios, pernoctara en un pueblo cercano al lugar donde se celebraba la actividad y retornara al día siguiente a esta. Del mismo modo, quedó probado que la peticionaria siempre ha tenido el control y dominio del vehículo y que —contrario a lo alegado por el ELA— no se lo entregó a su hijo de manera irrestricta. Además, era la primera vez que la señora Flores Pérez le prestaba el vehículo a su hijo. De la prueba admitida, no controvertida por el ELA, es forzoso concluir que la señora Flores Pérez tomó medidas cautelares expresas e impartió instrucciones claras para prevenir que su vehículo fuese utilizado en actividades ilegales.
Más aún, no existe duda de que la señora Flores Pérez desconocía las actividades criminales en las que estaba in-volucrado su hijo, no consintió el uso del vehículo para fines ilegales y no participó en los hechos que le merecieron a éste enfrentar un proceso criminal y una sentencia condenatoria. Adviértase que los hechos probados denotan que el hijo de la peticionaria se apartó sustancialmente de las medidas cautelares expresas tomadas por ésta y no ob-servó el fiel cumplimiento de las instrucciones otorgadas.
*156A la luz de lo anterior, resolvemos que la señora Flores Pérez merece ser considerada como una tercera inocente, por lo que procede su demanda de impugnación de confiscación. Sin duda, sostener la confiscación del vehículo en esas circunstancias particulares constituiría una pena aplicada al dueño inocente. Consecuentemente, revocamos la Sentencia recurrida.
V
En mérito de lo expuesto, resolvemos que a la señora Flores Pérez le cobija la defensa de “tercero inocente”, por lo que es improcedente la confiscación de su vehículo de motor. En consecuencia, revocamos el dictamen emitido por el Tribunal de Apelaciones y devolvemos el caso al Tribunal de Primera Instancia para los trámites de rigor de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rivera García concurrió con el resultado sin opinión escrita. La Juez Asociada Señora Ro-dríguez Rodríguez disintió del criterio de una mayoría de este Tribunal, aun cuando está conteste con la exposición del derecho sustantivo aplicable, según consignado en los acápites II y III de la opinión que antecede. Ello, por consi-derar que, en este caso, no se adujo prueba suficiente para determinar que las presuntas instrucciones y medidas cau-telares tomadas por la peticionaria fueron suficientes para que a ésta le cobijara la defensa del “tercero inocente”.

 Específicamente, se trata de un vehículo de motor Toyota Corolla de 2010.


 Nótese que, como parte de sus determinaciones de hechos, el Tribunal de Primera Instancia incluyó lo siguiente:
“Declaró la demandante ser la dueña de la unidad vehicular, que la prestó a su hijo para que única y exclusivamente asistiera a la Convención de Terapia Respira-toria y pernoctara en Guánica, Puerto Rico. Expresa que siempre tuvo el control y dominio del auto y que su hijo no observó el fiel cumplimiento de las instrucciones dadas”. (Énfasis suplido). Apéndice, pág. 82.


 Surge expresamente de la Ley Núm. 119 que toda confiscación se notificará por correo certificado en un término jurisdiccional de treinta días, siguientes a la fecha de la ocupación física de los bienes. 34 LPRA sec. 1724j.


 Este Tribunal ha determinado que tanto los derechos del dueño del vehículo como los intereses económicos de una entidad financiera y su aseguradora, podrían ser considerados “terceros inocentes” si, claro está, establecen los elementos que acreditan esa condición. First Bank, Uni. Ins. Co. v. E.L.A., 156 DPR 77, 83 (2002).


 Al igual que en la derogada Ley de Confiscaciones de 1988, el Art. 25 de la Ley Núm. 119 especifica que un vehículo ha sido alquilado a corto plazo cuando el alquiler no exceda de un período total de tres meses, incluyendo renovaciones, ex-tensiones o modificaciones del contrato de alquiler. 34 LPRA sec. 1724v.


 De ordinario, la tendencia en nuestro ordenamiento jurídico ha sido la de favorecer la vindicación del derecho propietario del dueño del vehículo desvinculado de la actividad criminal que produjo la confiscación. Véanse: Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 662-663 (2011); Del Toro Lugo v. E.L.A., 136 DPR 973, 980-981 (1994); Ochoteco v. Tribunal Superior, 88 DPR 517, 528 (1963).